DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 09/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boesche et al.  (US 2019/0199082), hereinafter Boesche, in view of Lui et al. (US 2009/0218890), hereinafter Lui.
Regarding claim 1, claim 4 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 2, Boesche and Lui teach everything claimed as applied above (see claim 1). Further, Boesche discloses (see figures 1-5) the disconnecting (figures 1 and 2, part through 24 inside 16) further comprising: applying, sequentially to the secondary solid state or discrete solution switches (figure 4, parts 46) of the protection branches (figures 3 and 4, part 38), the branch turn off control command (figure 4, parts turn off control command at 54) (paragraph [0064]).
Regarding claim 3, claim 9 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 4, Boesche discloses (see figures 1-5) a system (figure 1, part 14), comprising; a switching circuit (figures 1 and 2, part 24 inside 16) for disconnecting a power line (figure 1, part 10)(paragraphs [0051] and [0052]) providing current to a load having inductance (figure 1, part 8)(paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device), the switching circuit  (figures 1 and 2, part 24 inside 16) comprising: a first terminal (figure 2, part 24; left terminal) for connection to the power line (figure 1, part power line from 10); a second terminal (figures 1 and 2, part 12) for connection to the load (figure 1, part 8); a primary solid state or discrete solution switch arrangement  (figures 3 and 4, part 32) connected between the first terminal (figure 3, part 32; lower terminal) and the second terminal  (figure 3, part 12) and operable by primary turn on or turn off control commands (figure 3, part control commands at 34) to assume a conductive or non-conductive state (figures 3 and 4, part 32; conductive or non-conductive state)(paragraph [0054]; Disconnecting device 24 comprises a switch 32, which is introduced into electric line 12. The switch includes an IGBT and has a control input 34, with the aid of which the switching state of the IGBT may be changed); one or more protection branches (figures 3 and 4, part 38) connected in parallel with the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32), the protection branches (figures 3 and 4, part 38) each comprising a series connected resistive element (figure 4, parts 44) and a secondary solid state or discrete solution switch (figure 4, parts 46) that is operable by branch turn on or turn off control commands (figure 4, parts control commands at 54) to assume a conductive or non-conductive state (figure 4, parts 46; conductive or non-conductive state)(paragraphs [0055]-[0056]); and a timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) formed at least in part from low RC path (figure 4, part RC path generated by 132 and 130) of the protection branches (figures 3 and 4, part 38) and configured to apply, to the secondary solid state or discrete solution switch (figure 4, parts 46) of each the protection branches (figures 3 and 4, part 38), a branch turn off control command (figure 4, parts turn off control command at 54) that is delayed by a predetermined time interval relative to when a primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32)(paragraph [0064]).
Boesche does not expressly disclose the protection branches each providing a respective low RC path; and a timing circuit formed at least in part from each respective low RC path of the protection branches and configured to apply, to the secondary solid state or discrete solution switch of each the protection branches, a branch turn off control command that is delayed because of the respective low RC path at that protective branch. 
Lui teaches (see figures 1-4) the protection branches each (figure 2, part 100-2 and 110) providing a respective low RC path (figure 2, part low RC path generated by 105 and the natural capacitance of the gate)(paragraph [0019]; The gate resistor 105 along with the natural capacitance of the gate, form a resistor-capacitor (RC) circuit. During turn-off, the RC circuit will cause the gate voltage for the second MOSFET 100-2 to decrease more slowly than the gate voltage for the first MOSFET 100-1); and a timing circuit (figure 2, part timing circuit generated by RC path generated by 105 and the natural capacitance of the gate) formed at least in part from each respective low RC path (figure 2, part low RC path generated by 105 and the natural capacitance of the gate) of the protection branches (figure 2, part 100-2 and 110)(figure 4, parts protection branches 220) and configured to apply, to the secondary solid state or discrete solution switch (figure 2, part 100-2) of each the protection branches (figure 2, part 100-2 and 110), a branch turn off control command (figure 2, part branch turn off control command at the gate of 100-2) that is delayed because of the respective low RC path (figure 2, part low RC path generated by 105 and the natural capacitance of the gate) at that protective branch  (figure 2, part 100-2 and 110)(paragraphs [0019]-[0022]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the timing circuit of Boesche with the RC path features as taught by Lui and obtain a system, comprising; a switching circuit for disconnecting a power line providing current to a load having inductance, the switching circuit comprising: a first terminal for connection to the power line; a second terminal for connection to the load; a primary solid state or discrete solution switch arrangement connected between the first terminal and the second terminal and operable by primary turn on or turn off control commands to assume a conductive or non-conductive state; one or more protection branches connected in parallel with the primary solid state or discrete solution switch arrangement, the protection branches each providing a respective low RC path comprising a series connected resistive element and a secondary solid state or discrete solution switch that is operable by branch turn on or turn off control commands to assume a conductive or non-conductive state; and a timing circuit formed at least in part from each respective low RC path of the protection branches and configured to apply, to the secondary solid state or discrete solution switch of each the protection branches, a branch turn off control command that is delayed because of the respective low RC path at that protective branch by a predetermined time interval relative to when a primary turn off control command is applied to the primary solid state or discrete solution switch arrangement, because it provides more simple and cheap timing circuit in order to obtain efficient and reliable protection (paragraph [0002]). 
Regarding claim 5, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the one or more protection branches (figures 3 and 4, part 38) comprises a plurality of protection branches (figures 3 and 4, part 38[38a-38e]). However, Boesche does not expressly disclose a single protection branch.
Lui teaches (see figures 1-4) a single protection branch (figure 2, part 100-2 and 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of protection branches of Boesche with a single protection branch as taught by Lui, because it provides efficient and reliable protection with circuit component reduction (paragraph [0002]). 
Regarding claim 6, Boesche and Lui teach everything claimed as applied above (see claim 5). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is configured to apply the branch turn off control command (figure 4, parts turn off control command at 54) such that the secondary solid state or discrete solution switch (figure 4, parts 46) of the protection branch switches (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of energy (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance to be dissipated (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose a single protection branch.
Lui teaches (see figures 1-4) a single protection branch (figure 2, part 100-2 and 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of protection branches of Boesche with a single protection branch as taught by Lui, because it provides efficient and reliable protection with circuit component reduction (paragraph [0002]). 
Regarding claim 7, Boesche and Lui teach everything claimed as applied above (see claim 5). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is configured to apply the branch turn off control command (figure 4, parts turn off control command at 54) such that the secondary solid state or discrete solution switch (figure 4, parts 46)  of the protection branch switches (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of energy (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance to be dissipated (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose a single protection branch; and a negligible amount of the energy from the inductance to be dissipated.
Lui teaches (see figures 1-4) a single protection branch (figure 2, part 100-2 and 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of protection branches of Boesche with a single protection branch as taught by Lui, because it provides efficient and reliable protection with circuit component reduction (paragraph [0002]). 
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the timing circuit in order to apply the branch turn off control command such that the secondary solid state or discrete solution switch of the single protection branch switches at a speed that allows a negligible amount of energy from the inductance to be dissipated, in order to obtain more efficient and accurate control based amount of energy that is to be allowed to be dissipated. Additional, the invention would perform equally well with the timing circuit as taught by Boesche and Lui. Furthermore, the application presented multiples option for this speed ([1] speed that allows a non-negligible amount of the energy from the inductance to be dissipated or [2] a speed that allows a negligible amount of the energy from the inductance to be dissipated) and matter of design choice (paragraphs [0073]-[0075]).  
Regarding claim 8, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the one or more protection branches (figures 3 and 4, part 38) comprises a plurality of protection branches (figures 3 and 4, part 38[38a-38e]).
Regarding claim 9, Boesche and Lui teach everything claimed as applied above (see claim 8). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is configured to apply branch turn off control commands (figure 4, parts turn off control commands at 54) in sequence to the secondary solid state or discrete solution switches (figure 4, parts 46) of the protection branches (figures 3 and 4, part 38), each of the branch turn off control commands (figure 4, parts turn off control commands at 54)  being delayed by a different predetermined time interval relative to when the primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) (paragraph [0064]).
Regarding claim 10, Boesche and Lui teach everything claimed as applied above (see claim 9). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is configured to apply the branch turn off control command (figure 4, parts turn off control command at 54) such that the secondary solid state or discrete solution switches (figure 4, parts 46) the protection branches  (figure 4, parts 38) switch at a speed that allows a non-negligible amount of energy to dissipate (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device).
Regarding claim 11, Boesche and Lui teach everything claimed as applied above (see claim 9). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is configured to apply the branch turn off control command (figure 4, parts turn off control command at 54) such that the secondary solid state or discrete solution switches (figure 4, parts 46)  the protection branches (figures 3 and 4, part 38) switch at a speed that allows a non-negligible amount of energy to dissipate (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose a negligible amount of energy from the inductance to be dissipated.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the timing circuit in order to apply the branch turn off control command such that the secondary solid state or discrete solution switches the protection branches switch at a speed that allows a negligible amount of energy to dissipate from the inductance, in order to obtain more efficient and accurate control based amount of energy that is to be allowed to be dissipated. Additional, the invention would perform equally well with the timing circuit as taught by the combination of Boesche and Lui. Furthermore, the application presented multiples option for this speed ([1] speed that allows a non-negligible amount of the energy from the inductance to be dissipated or [2] a speed that allows a negligible amount of the energy from the inductance to be dissipated) and matter of design choice (paragraphs [0073]-[0075]).
Regarding claim 12, claim 11 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 11 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the primary solid state or discrete solution switch arrangement comprise MOSFET switches or IGBT switches (figure 4, parts 32 and 46).
Regarding claim 16, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the primary turn off control command or the branch to turn off control command (figure 4, parts primary turn off control command at 34 or branch turn off control commands at 54) is an absence of a primary turn on control command or branch turn on control command (figure 4, parts primary turn on control command at 34 or branch turn on control commands at 54).
Regarding claim 17, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) is connected to receive same primary turn on or turn off control commands (figures 3 and 4, part primary turn on or turn off control commands at 34; through left input of 150) as the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32).
Regarding claim 18, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) low RC path (figure 4, part RC path generated by 132 and 130) of the protection branches (figures 3 and 4, part 38) that forms the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) comprises of at least part of an RC circuit (figure 4, part RC path generated by 132 and 130) having a predetermined time constant (figure 4, part RC path generated by 132 and 130; time constant generated by 132 and 130) based on the resistive element (figure 4, part 132). However, Boesche does not expressly disclose each respective low RC path of the protection branches that forms the timing circuit comprises of at least part of an RC circuit having a predetermined time constant based on the resistive element to cause delay for at least some of the predetermined time interval relative to when the primary turn off control command is applied.
Lui teaches (see figures 1-4) each respective low RC path (figure 2, part low RC path generated by 105 and the natural capacitance of the gate)(paragraph [0019]; The gate resistor 105 along with the natural capacitance of the gate, form a resistor-capacitor (RC) circuit. During turn-off, the RC circuit will cause the gate voltage for the second MOSFET 100-2 to decrease more slowly than the gate voltage for the first MOSFET 100-1) of the protection branches (figure 2, part 100-2 and 110)(figure 4, parts protection branches 220) that forms the timing circuit (figure 2, part timing circuit generated by RC path generated by 105 and the natural capacitance of the gate) comprises of at least part of an RC circuit (figure 2, part RC circuit generated by 105 and the natural capacitance of the gate) having a predetermined time constant (figure 2, part RC circuit generated by 105 and the natural capacitance of the gate) based on the resistive element (figure 2, part 105) to cause delay for at least some of the predetermined time interval relative to when the primary turn off control command is applied (figure 2, part primary turn off control command at gate of 100-1) (paragraphs [0019]-[0022]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the timing circuit of Boesche with the RC path features as taught by Lui and obtain each respective low RC path of the protection branches that forms the timing circuit comprises of at least part of an RC circuit having a predetermined time constant based on the resistive element to cause delay for at least some of the predetermined time interval relative to when the primary turn off control command is applied, because it provides more simple and cheap timing circuit in order to obtain efficient and reliable protection (paragraph [0002]). 
Regarding claim 19, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the resistance of each resistive element (figure 4, parts resistance of 44) of the protection branches (figures 3 and 4, part 38) and the predetermined time interval of the timing circuit (figures 3 and 4, parts timing circuit generated by 40, 42 and components connected to them) are selected to inductively absorb energy (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device) to protect the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) after the primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32)(paragraphs [0064]-[0067]).
Regarding claim 20, claim 4 has the same limitations, based on this is rejected for the same reasons.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boesche et al.  (US 2019/0199082), hereinafter Boesche, in view of Lui et al. (US 2009/0218890), hereinafter Lui, and further in view of Conners et al. (US 5,283,707), hereinafter Conners. 
Regarding claim 14, Boesche and Lui teach everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) comprises a solid state or discrete solution switch (figures 3 and 4, part 32) connected in parallel between the first terminal (figure 2, part 24; left terminal) and the second terminal (figures 1 and 2, part 12) and operable by turn on or turn off control command (figure 3, part control commands at 34). However, Boesche does not expressly disclose an arrangement of a plurality of solid state or discrete solution switches each connected in parallel between the first terminal and the second terminal and each operable by a common turn on or turn off control command.
Conners teaches (see figures 1-5) an arrangement of a plurality of solid state or discrete solution switches (figure 1, part 18) each connected in parallel (figure 1, part each 32) between the first terminal (figure 1, part 32; left terminal) and the second terminal (figure 1, part 32; right terminal) and each operable by a common turn on or turn off control command (figure 1, part common control command from 20)(columns 2 and 3; lines 54-68 and 1-9). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the primary solid state or discrete solution switch arrangement of Boesche with the primary solid state or discrete solution switch arrangement features as taught by Conners, because it provides more robust and efficient current control (column 1; lines 34 and 35).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	



	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839